Dismissed and Memorandum Opinion filed April 11, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-01055-CV

                       LEONARD WICKERS, Appellant

                                        V.
    AMERICAN SOUTHWEST INSURANCE MANAGERS, INC. D/B/A
            STATEWIDE CLAIMS SERVICE, Appellee

                    On Appeal from the 281st District Court
                            Harris County, Texas
                     Trial Court Cause No. 2012-07012-A

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed October 19, 2012. The clerk’s
record was filed January 10, 2013. No reporter’s record or brief was filed.

      On February 12, 2013, appellee filed a motion to dismiss for want of
jurisdiction in which it claimed appellant was attempting to appeal an interlocutory
order. The record reflects, however, that the trial court granted a partial summary
judgment filed by appellee and severed appellee into cause number 2012-07012-A.
A summary judgment that fails to dispose expressly of all parties and issues in the
pending suit is interlocutory and not appealable unless a severance of that phase of
the case is ordered by the trial court. City of Beaumont v. Guillory, 751 S.W.2d
491, 492 (Tex. 1988). In this case, the trial court severed appellee from the main
cause number; thus, the partial summary judgment became final for purposes of
appeal. See Teer v. Duddlesten, 664 S.W.2d 702, 704 (Tex. 1984). Appellant’s
notice of appeal lists the original cause number rather than the “A” cause number.
The notation of an incorrect cause number, however, does not deprive this court of
jurisdiction. See City of San Antonio v. Rodriguez, 828 S.W.2d 417, 418 (Tex.
1992). Therefore, we deny appellee’s motion to dismiss for want of jurisdiction.

      On February 19, 2013, appellee filed a motion to dismiss the appeal for want
of prosecution. On March 5, 2013, this court issued an order stating that unless
appellant submitted a brief on or before March 20, 2013, the court would dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response to either appellee’s motion or this court’s order.
Accordingly, appellee’s motion to dismiss for want of prosecution is granted, and
the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Brown, Christopher, and McCally.




                                         2